944 F.2d 900
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley M. BALLENGER, Plaintiff-Appellant,v.Don NEAL, Investigator, Phillip McLeod, Captain, Defendants-Appellees.
No. 91-7065.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.   David C. Norton, United States District Judge.  (CA-90-955-9-18K)
Stanley M. Ballenger, appellant pro se.
Barbara M. Bowens, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Stanley M. Ballenger appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Ballenger v. Neal, CA90-955-9-18K (D.S.C. Apr. 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although the district court relied on a subjective text of qualified immunity,  see Wood v. Strickland, 420 U.S. 308 (1978), the test for qualified immunity is properly an objective one.   See Harlow v. Fitzgerald, 457 U.S. 800, 815-19 (1982).   Nonetheless, defendants prevail under Harlow, too.   Furthermore, defendants could not be sued in only their official capacity.   See Will v. Michigan Dep't of State Police, 491 U.S. 58 (1989)